Exhibit 10.1
 
Operator Agreement


Made this 12th day of February, 2008


This Operator Agreement (the “Agreement”) is entered into by the following
parties as of the date written above.


Between
Sociedad Pacific Copper Chile Limitada, a limited liability partnership,
incorporated in the Country of Chile, South America having its international
administrative office at 3430 E. Sunrise Drive, Suite 160, Tucson, Arizona USA
85718
 
(hereinafter referred to as the “Company”)
   
And
Gareste Limitada., a limited liability partnership, incorporated in the Country
of Chile, South America, having its principal offices located at Van Buren 208,
Copiapo, Chile
 
(hereinafter referred to as the “Operator”)

 
WHEREAS, the Company wishes to employ the Operator to carry out work on the
Company’s properties in Chile as more particularly described herein; and


WHEREAS, the Operator is prepared to undertake the work for the Company.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.             REPRESENTATIONS AND WARRANTIES


1.01         The parties hereto each represent and warrant to the other that:
 

  (a) they are entities duly formed, organized and validly existing in good
standing under the laws of the jurisdiction in which they were incorporated;

     

  (b) they have all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder and the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereunder have been duly authorized by all necessary corporate action and
proceedings;

     

  (c) this Agreement constitutes a valid and binding obligation of each of them,
enforceable against them in accordance with its terms, provided that enforcement
may be limited by bankruptcy, insolvency, liquidation, reorganization and other
similar laws generally affecting enforceability of creditors' rights and that
equitable remedies such as specific performance and injunction are in the
discretion of the court from which they are sought;

 

--------------------------------------------------------------------------------


 

     

  (d) neither party is a party to, bound or affected by or subject to any
indenture, mortgage, lease, agreement, instrument, charter or by-law provision,
or resolution of a board of directors (or any committee thereof), statute,
regulation, order, judgment, decree or law which would be violated, contravened,
breached by, or under which default would occur as a result of, the execution
and delivery of this Agreement or the consummation of any of the transactions
contemplated herein;

     

  (e) the Operator represents and warrants and the Company agrees that at no
time will the Company be the Operator’s sole client or customer for its
services;

     

 
(f)
notwithstanding anything contained in this Agreement, the Company has not made,
and does not make, any representation or warranty of any kind or nature whatever
concerning (i) the condition of the Properties; or (ii) the nature or extent of
any environmental issues that may be associated with the Properties (as defined
below).

 
2.             APPOINTMENT


2.01        The Company hereby appoints the Operator to carry out certain
exploration and developmental activities on its mineral properties located in
the Country of Chile (the “Properties”) more particularly described in Schedule
A hereto, as to which the Operator declares it is professionally qualified and
experienced to carry out such activities.




3.            WORK PROGRAMS AND BUDGETS


3.01       The Operator will prepare an annual work program (the “Programs”) to
be carried out on each of the Company’s Properties within 30 days of the
execution of this Agreement and present it to the Company for approval. The
Program shall contain detailed descriptions of each item in the Program and a
timeline during which the work is projected to be carried out. Programs may be
segregated into phases with subsequent phases requiring approval based on the
results of the previous phase. Said Programs shall be accompanied with a budget
(the “Budget”) detailing the cost of each item in the Budget and setting out the
estimated dates for advances to be made by the Company. Said Budget shall
include details of the portion of the Operator’s administration costs required
to carrying out the Programs.


2

--------------------------------------------------------------------------------


3.02       The Operator shall, 90 days prior the completion of any annual
Program, prepare a new annual Program with a Budget for the upcoming annual
period and submit it to the Company for approval. Each new annual Program and
Budget shall include the balance of any prior Program and Budget expected to be
incomplete at the end of its annual period.


3.03       Each annual Program may be modified from time to time based upon
results attained from monthly reports as the work progresses, subject to the
agreement of the parties hereto.


3.04       The Company shall have 30 days from the receipt of any Program and
Budget to approve or modify the Program and Budget. Any changes to Programs and
Budgets will be made by the Operator within 15 days and presented to the Company
for final approval which the Company shall deliver within 10 days of receipt.


3.05       The Operator and the Company shall jointly ensure that the
professional consultants provided by the Company or as contracted by the
Operator shall provide a written log and photographic record of exploration
activities and progress while any Program is in progress and a full independent
geological and or engineering report as would be required by the Company for
presentation to investors, regulatory agencies or such other parties that the
Company deems appropriate. The Company shall be solely responsible to approve
the party selected to write such reports.


3.06       Following approval of the respective Programs and Budgets, the
Company agrees to provide the Operator with sufficient funding to cover planned
expenses 60 days in advance of actual expenditures.


3.07  Should an unforeseen shortfall in funding occur, or should there be an
emergency situation with regard to the Properties, the Company shall provide
notice of any such shortfall to the Operator with no less than 30 days notice of
the subsequent funding commitment, upon which the parties hereby agree that the
Operator shall have explicit authority to employ as necessary any such unused
project funds to terminate all exploration activities, including management and
labor contracts, office personnel, vendor and equipment agreements, and provide
for the repatriation of any foreign consultants, and find suitable storage for
any idled equipment and vehicles, until such time as funding is sufficient to
resume exploration activities.


3.08  By written notice given to Operator on or before November 1 of each year
that this Agreement is in effect, the Company shall have the right to have an
independent firm of certified public accountants audit the expenditures reported
under Programs and Budgets for the preceding 12 month period. Such audit shall
be concluded as promptly as possible.


3

--------------------------------------------------------------------------------




4.       OPERATOR RESPONSIBILTY


4.01    In carrying out the Programs, the Operator shall be responsible for:



(a)         
help in obtaining visas, work permits, safe passes, and other required documents
when needed for any expatriate professional;

 

(b)         
providing housing, necessary domestic services, and per diem and nutritional
needs for workers;

 

(c)         
coordinating transportation for workers to and from work sites;

 

(d)         
providing ancillary labor and technical support;




(e)         
providing all necessary equipment and supplies;




(f)         
coordinating importation into the country of any geological and professional
equipment, including I.P. lines, drilling rigs, drill platforms, drill steel and
bits, GPS receivers and stations, sample bags, etc., all in compliance with the
laws of Chile;




(g)         
providing such other equipment as needed, such as bulldozers for road and
platform building, supply trucks for fuel, water and drill equipment, worker and
supervisor vehicles, etc.;




(h)         
when necessary, providing portable campsite with all necessary ancillary staff
and facilities such as outdoor toilets, camp kitchen, and sleeping quarters;




(i)         
ensuring that all workers are provided with such safety training and equipment
as required by job description and local regulations, such as gloves, goggles,
hard hat, steel toed boots, sun glasses and sun block;




(j)         
reclamation of disturbances and general housekeeping relating to entries onto
and activities affecting the Properties;




(k)         
Providing for ancillary services:



- securing and compliance with any environmental or special operational permits,
consents or governmental approvals necessary for operations or activities
hereunder


- payment of all taxes and import duties and related levies on the importation
of any equipment, materials and supplies into the country


4

--------------------------------------------------------------------------------




- when necessary, security services


- communications, including cell phones, internet, and fax


- office services, including secretarial for bookkeeping, records, payroll and
payroll burden, and payment of third party invoices


- banking, including foreign investment justification, bank wires and foreign
currency exchange


- accounting, including un-audited monthly operational statements and audited
annual statements, payment and recovery of value added taxes, and payment of all
company corporate and individual taxes that can be credited to the Company


- secure storage for sample splits, drill core splits, and any idle equipment


- shipping services, to external labs for samples and core splits


- key personnel for field supervision, office management, and overall project
management as circumstances dictate


- legal, including filing of necessary documents with authorized government
agencies, payment of annual taxes, notarization of relevant agreements and
documents, and in sum with the consent of the Company; provide a legal defense
against litigation and litigants and all manner of plaintiffs which may threaten
or could threaten the integrity of the mineral properties, the operating
subsidiaries, or any of the officers or key agents involved therein.



4.02  
It is understood that Operator provides similar services for other parties and
where feasible administrative costs will be apportioned to each of the
Operator’s customers as it relates to the total of such administration costs.




4.03  
Operator shall conduct all of its Operations on, and provide services in
relation to, the Properties and other activities hereunder in accordance with
the best industry practices of safety, sound mining and other applicable
industry standards and practices, and in all material respects in accordance
with the terms and provisions of all Permits and agreements pertaining to the
Properties, and in compliance in all respects with applicable Laws, except in
each case where such failure or noncompliance would not have a material adverse
effect on the Properties.



5

--------------------------------------------------------------------------------




5.       ACCESS


5.01 The Company shall have access to the Properties and to the records of the
Operator, to review work being carried out on the Properties or to review
results obtained from work carried out on the Properties, as the case may be,
provided however, that reasonable notice is given to the Operator.
 
6.       TERM AND TERMINATION


6.01 This Agreement shall commence on the date first written and remain in
effect as long as approved Programs are in effect. Either party may terminate
this Agreement on ninety (90) days written notice; provided, that the Company
shall have the right to immediately terminate this Agreement for any intentional
malfeasance, deliberate misconduct or grossly negligent act of the Operator
which could affect the Properties in a material fashion.
 
7.       SALE, ABANDONMENT OR DISPOSITION OF PROPERTY


7.01 Any sale, joint venture, abandonment or other disposition of any of the
Company’s Properties shall be at the sole discretion of the Company. Should the
Company determine to take any such action to dispose of a Property, the Operator
shall provide reasonable assistance to facilitate such actions.
 
8.       OTHER ACQUISITIONS/BUSINESS OPPORTUNITIES


8.01 The Operator, at its discretion, may from time to time find other claim
groups or mining opportunities in Chile and may elect to bring these claims or
opportunities to the attention of the Company for purchase or other form of
acquisition, provided the Company shall pay the Operator a finder’s fee or other
form of consideration to be negotiated for each completed acquisition. It is
acknowledged and understood that the Operator currently has interests in other
projects and properties in Chile that ownership by the Operator of such
interests are not in conflict with the Properties or business of the Company,
and that Operator has no obligation to present such projects to the Company.
 
9.       EQUIPMENT


9.01 As part of an approved Program and Budget, the Operator may have a need to
acquire equipment to carry out work on the Properties and may require a cash
investment or credit arrangements to secure such equipment for the benefit of
the Company. The Company will use its best efforts to arrange such cash or
credit and set up a company or other entity, or facilitate some other
arrangement to provide the equipment and the additional capital to train
operators. To the extent that the Operator participates in the company or other
arrangement set up to own the equipment, such equipment will then be charged out
at prevailing rates to the Operator to carry out Programs for the Company and
others.


6

--------------------------------------------------------------------------------




10.     INSURANCE


10.01 Operator shall at all times maintain, and where feasible require its
contractors and their subcontractors performing work on the Properties to
procure and maintain during the course of any work conducted on the Properties,
insurance from an insurer reasonably satisfactory to the Company, including but
not limited to:
 
Comprehensive General Liability Insurance, including provisions insuring against
the hazards of premises operations, contractual liability, bodily injury,
personal injury, property damage, and products and completed operations, in
amounts as are generally available and standard in Chile
 
Vehicular Liability Insurance covering all automobiles and other vehicles used
in connection with services rendered hereunder, whether owned, non-owned, leased
or hired by such contractor insuring against the risks of bodily injury and
property damage amounts as are generally available and standard in Chile
 
Worker’s Compensation Insurance, as applicable, in accordance with the laws of
the country of Chile, including employer’s liability in amounts as generally
required by law.
 
To the extent that insurance is available and is procured by the Operator, the
Operator shall use its best efforts to provide that such policies name the
Company as an additional insured thereunder, and the Operator shall furnish to
the Company copies of any insurance policies so obtained.
 
11.      CONFIDENTIALITY OF INFORMATION/PRESS RELEASES
 
11.01 The Operator shall, subject to the exceptions set out hereinafter, treat
all data, reports, records and other information relating to this agreement and
the Properties as confidential. The Operator, its officers, directors,
employees, consultants or agents will not, without the express written consent
of the Company, disclose to any third party any information concerning the
Company or results of the operations on the Properties except where such
disclosure is mandatory under the law or is deemed necessary by the Operator’s
counsel for the satisfaction by the Operator of its obligations under applicable
securities law, and the Operator has, prior to the public disclosure, given the
Company a draft copy of the disclosure.
 
Without the prior written consent of the Company, except as required by law
and/or the rules and regulations of any stock exchange, neither Party shall make
any public announcement, issue any press release, or make any statement to any
third party with respect to this Agreement. To the extent that any public
announcement is required by law, the Operator shall confer with and provide a
copy of such statement to the Company prior to releasing such statement.
 
7

--------------------------------------------------------------------------------




12.       INDEMNITY
 
12.01 Operator agrees to indemnify and hold the Company and its Affiliates and
each of their officers, directors and employees (“Representatives”) harmless
from and against any and all claims, judgments, liabilities costs and/or losses
that any of them shall sustain by reason of or in connection with the breach or
default of any of the representations and warranties, covenants or duties of
Operator contained in this Agreement.
 
13.       ARBITRATION
 
13.01 Any controversy between the parties hereto involving any claim arising out
of or relating to this Agreement, will be submitted to and be settled by final
and binding arbitration in Tucson, Arizona, in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association (the “AAA”)
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof in the United States or in Chile. Such
arbitration shall be conducted by two arbitrators chosen by the Company and the
Operator, or failing such agreement, an arbitrator appointed by the AAA. There
shall be limited discovery prior to the arbitration hearing as follows: (a)
exchange of witness lists and copies of documentary evidence and documents
relating to or arising out of the issues to be arbitrated, (b) depositions of
all party witnesses, and (c) such other depositions as may be allowed by the
arbitrator(s) upon a showing of good cause. Depositions shall be conducted in
accordance with the Arizona Code of Civil Procedure, the arbitrator(s) shall be
required to provide in writing to the parties the basis for the award or order
of such arbitrator(s), and a court reporter shall record all hearings, with such
record constituting the official transcript of such proceedings. All parties
hereto consent to jurisdiction in Tucson, Arizona and agree not to assert
inconvenience of forum as a defence or reason to deny such jurisdiction.
 
14.       NOTICES
 
14.01 Any notice, election, consent or other writing required or permitted to be
given hereunder shall be deemed to be sufficiently given if delivered or if
mailed by registered air mail or by fax, addressed as follows:
 
8

--------------------------------------------------------------------------------


In case of the Company:
 
c/o Pacific Copper Chile
3430 E. Sunrise Drive, Suite160,
Tucson, Arizona USA 85718
Fax # 520-623-3326
Attention: Andrew Brodkey


 
In the case of the Operator:


Gareste Limitada
Van Buren 208, Copiapo,
Chile
Fax #
Attention: Harold Gardner
 
and any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the tenth business
day following the date of mailing, or, if faxed, on the next succeeding day
following the faxing thereof PROVIDED HOWEVER that during the period of any
postal interruption in either the country of mailing or the country of delivery,
any notice given hereunder by mail shall be deemed to have been given only as of
the date of actual delivery of the same. Any party may from time to time by
notice in writing change its address for the purpose of this paragraph.
 
15.           GENERAL 
 
15.01       The parties hereto hereby covenant and agree that they will execute
such further agreements, conveyances and assurances as may be requisite, or
which counsel for the parties may deem necessary to effectually carry out the
intent of this Agreement.
 
15.02       This Agreement shall represent the entire understanding between the
parties. No representations or inducements have been made save as herein set
forth. No changes, alterations, or modifications of this Agreement shall be
binding upon any party until and unless an amendment to this Agreement or a
memorandum in writing to such effect shall have been signed by all parties
hereto.
 
15.03       The titles to the articles to this Agreement shall not be deemed to
form part of this Agreement but shall be regarded as having been used for
convenience of reference only.
 
15.04       The Schedules to this Agreement shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein.
 
15.05       This Agreement shall be governed by and interpreted in accordance
with the laws in effect in the State of Arizona, USA.
 
9

--------------------------------------------------------------------------------


15.06       This Agreement shall inure to the benefit of and are binding upon
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by either party without the written consent of the
other party, which consent shall not be unreasonably withheld.
 
15.07       This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies shall constitute enforceable original documents.
 
15.08       Time shall be of the essence of this Agreement.


 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.




Sociedad Pacific Copper Chile Limitada.




By: Andrew A. Brodkey
Andrew A. Brodkey


Its:


GARESTE LIMITADA




By: Harold Gardner
Harold Gardner


Its:
10

--------------------------------------------------------------------------------



Schedule A
 
Property Description
 
CARRERA PINTO TURKEZA PROJECT
                               
Initial hect.
 
Property Name
Location
Property Type
UTM North
UTM East
Registration
Title
Nº
Mine Office
Filed
Net Hectares to P.C.
TURKEZA DOS
Carrera Pinto
Exploration
6.998.500,00
401.500,00
12/11/2006
7231
5560
Copiapo
300
300
TURKEZA TRES
Carrera Pinto
Exploration
6.997.500,00
401.500,00
12/11/2006
7232 v
5561
Copiapo
300
230
TURKEZA CUATRO
Carrera Pinto
Exploration
6.998.500,00
403.500,00
12/11/2006
7233 v
5562
Copiapo
300
220
               
SUBTOTAL 1
 
750
                     
CARRERA PINTO COBRIZO PROJECT
                             
 
Initial hect.
 
Property Name
Location
Property Type
UTM North
UTM East
Registration
Title
Nº
Mine Office
Filed
Net Hectares to P.C.
COBRIZO VEINTIUNO
Carrera Pinto
Exploration
6.999.500,00
408.000,00
12/21/2006
7493
5743
Copiapo
300
260
COBRIZO VEINTIDOS
Carrera Pinto
Exploration
6.999.500,00
409.500,00
12/21/2006
7494
5744
Copiapo
300
240
COBRIZO VEINTITRES
Carrera Pinto
Exploration
7.001.500,00
409.000,00
12/21/2006
7495
5745
Copiapo
200
200
COBRIZO UNO
Carrera Pinto
Exploration
7.001.500,00
410.500,00
7/21/2005
3245
2511
Copiapo
300
300
COBRIZO DOS
Carrera Pinto
Exploration
7.002.500,00
412.000,00
7/21/2005
3246VTA
2512
Copiapo
200
200
COBRIZO TRES
Carrera Pinto
Exploration
7.002.500,00
409.500,00
7/21/2005
3248
2513
Copiapo
300
300
COBRIZO CUATRO
Carrera Pinto
Exploration
7.003.500,00
409.500,00
7/21/2005
3249VTA
2514
Copiapo
300
200
COBRIZO CINCO
Carrera Pinto
Exploration
 
 
 
 
 
 
300
300
COBRIZO SEIT
Carrera Pinto
Exploration
 
 
 
 
 
 
300
0
COBRIZO SIETE
Carrera Pinto
Exploration
 
 
 
 
 
 
300
0
               
SUBTOTAL 2
 
2,000

 
11

--------------------------------------------------------------------------------


 
CERRO BLANCO PROJECT
                                 
Initial hect.
 
Property Name
Location
Property Type
UTM North
UTM East
Registration
Title
Nº
Mine Office
Filed
Net Hectares to P.C.
DON AUGUSTO
Cerro Blanco
Exploration
6.903.500,00
385.000,00
1/5/2207
115
93
Copiapo
300
300
DON AUGUSTO UNO
Cerro Blanco
Exploration
6.902.500,00
385.000,00
1/5/2207
116
94
Copiapo
300
300
DON AUGUSTO DOS
Cerro Blanco
Exploration
6.903.000,00
383.000,00
1/5/2207
117
95
Copiapo
200
200
DON AUGUSTO TRES
Cerro Blanco
Exploration
6.900.500,00
386.250,00
1/5/2207
118
96
Copiapo
300
60
DON AUGUSTO CUATRO
Cerro Blanco
Exploration
6.900.500,00
385.250,00
1/5/2207
119
97
Copiapo
300
80
               
SUBTOTAL 3
 
940
                     
CARRIZAL ALTO PROJECT
                                 
Initial hect.
 
Property Name
Location
Property Type
UTM North
UTM East
Registration
Title
Nº
Mine Office
Filed
Net Hectares to P.C.
CARRIZON UNO
Carrizal Alto
Exploration
6.892.000,00
316.000,00
1/24/2007
163
70
Freirina
200
100
CARRIZON DOS
Carrizal Alto
Exploration
6.894.000,00
315.500,00
1/24/2007
165
71
Freirina
300
250
CARRIZON TRES
Carrizal Alto
Exploration
6.894.000,00
316.500,00
1/24/2007
167
72
Freirina
300
300
CARRIZON CUATRO
Carrizal Alto
Exploration
6.897.000,00
315.700,00
1/24/2007
169
73
Freirina
300
300
CARRIZON CINCO
Carrizal Alto
Exploration
6.897.000,00
316.700,00
1/24/2007
171
74
Freirina
300
200
               
SUBTOTAL 4
 
1150

 
12

--------------------------------------------------------------------------------


 
CARRIZAL ALTO PROJECT
                                 
Initial hect.
 
Property Name
Location
Property Type
UTM North
UTM East
Registration
Title
Nº
Mine Office
Filed
Net Hectares to P.C.
CARRIZO UNO
Carrizal Alto
Exploration
6.892.500,00
310.000,00
2/13/2007
296
131
Freirina
300
40
CARRIZO DOS
Carrizal Alto
Exploration
6.892.500,00
311.000,00
2/13/2007
298
132
Freirina
300
40
CARRIZO TRES
Carrizal Alto
Exploration
6.894.500,00
310.500,00
2/13/2007
300
133
Freirina
200
80
               
SUBTOTAL 5
 
160
                                     
Total
 
5,000



 
13

--------------------------------------------------------------------------------


 